Case 1:19-cv-02095-LAP Document 21-3 Filed 03/19/19 Page 1 of 3




                EXHIBIT C
Movants' Purchases and Losses                   Case 1:19-cv-02095-LAP    Document
                                                                    Class Period:         21-3
                                                                                  08/02/2018       Filed 03/19/19 Page 2 of 3
                                                                                             - 01/10/2019                                                                          Activision Blizzard

                                                                                Shares                      Total                        Shares                Total           Total
        Name                                                        Date       Acquired      Price          Cost            Date**        Sold    Price      Proceeds       Gain (Loss)*
        U.A. Local No. 393 Defined Benefit Pension Plan
                                                                08/14/2018       17,400     $71.12     $1,237,488.00      01/18/2019      4,600   $48.82    $224,572.00
                                                                08/24/2018        9,800     $73.72      $722,456.00       01/18/2019     17,400   $48.82    $849,468.00
                                                                10/23/2018         700      $67.16      $47,012.00           held        38,600   $44.42   $1,714,440.44
                                                                11/15/2018       16,800     $52.09      $875,112.00
                                                                12/10/2018       15,900     $47.87      $761,133.00

                                                                                 60,600                $3,643,201.00                     60,600            $2,788,480.44   ($854,720.56)

        U.A. Local No. 393 Defined Contribution Plan            08/14/2018       10,200     $71.12      $725,424.00       01/22/2019      2,600   $48.82    $126,932.00
                                                                08/24/2018        5,700     $73.72      $420,204.00       01/22/2019     10,200   $48.82    $497,964.00
                                                                11/15/2018        9,900     $52.09      $515,691.00          held        22,300   $44.42    $990,466.89
                                                                12/10/2018        9,300     $47.87      $445,191.00

                                                                                 35,100                $2,106,510.00                     35,100            $1,615,362.89   ($491,147.11)


        Movants' Total                                                           95,700                $5,749,711.00                     95,700            $4,403,843.33   ($1,345,867.67)


        *For shares held at the end of the class period, losses are calculated by multiplying the shares held by the average share price
         during the 90 calendar days after the end of the class period. The price used is $44.42 as of March 18, 2019 for common stock.

        **For post-class period sales, either the actual price or the mean price (end of class period to the actual post-class sale price)
         will be used depending on which value is higher.
Movants' Purchases and Losses                   Case 1:19-cv-02095-LAP    Document
                                                                    Class Period:         21-3
                                                                                  08/02/2018       Filed 03/19/19 Page 3 of 3
                                                                                             - 01/10/2019                                                                             Activision Blizzard

                                                                                Shares                      Total                        Shares                   Total           Total
        Name                                                        Date       Acquired      Price          Cost            Date**        Sold       Price      Proceeds       Gain (Loss)*
        U.A. Local No. 393 Defined Benefit Pension Plan
                                                                12/10/2018        7,100     $47.87      $339,877.00       01/14/2019      7,100      $46.93    $333,203.00
                                                                12/10/2018        8,800     $47.87      $421,256.00       01/14/2019      8,800      $46.93    $412,984.00
                                                                11/15/2018        7,500     $52.09      $390,675.00       01/14/2019      7,500      $46.93    $351,975.00
                                                                11/15/2018        2,400     $52.09      $125,016.00       01/18/2019      2,400      $48.82    $117,168.00
                                                                11/15/2018        4,600     $52.09      $239,614.00       01/18/2019      4,600      $48.82    $224,572.00
                                                                11/15/2018        2,300     $52.09      $119,807.00       01/18/2019      2,300      $48.82    $112,286.00
                                                                10/23/2018         700      $67.16      $47,012.00        01/18/2019       700       $48.82    $34,174.00
                                                                08/24/2018        9,800     $73.72      $722,456.00       01/18/2019      9,800      $48.82    $478,436.00
                                                                08/14/2018        4,600     $71.12      $327,152.00       01/18/2019      4,600      $48.82    $224,572.00
                                                                08/14/2018       12,800     $71.12      $910,336.00          held        12,800      $44.42    $568,519.11

                                                                                 60,600                $3,643,201.00                     60,600               $2,857,889.11   ($785,311.89)

        U.A. Local No. 393 Defined Contribution Plan            12/10/2018       4,500      $47.87      $215,415.00       01/14/2019         4,500   $46.93    $211,185.00
                                                                12/10/2018       4,800      $47.87      $229,776.00       01/14/2019         4,800   $46.93    $225,264.00
                                                                11/15/2018       4,500      $52.09      $234,405.00       01/14/2019         4,500   $46.93    $211,185.00
                                                                11/15/2018       1,600      $52.09      $83,344.00        01/22/2019         1,600   $48.82    $78,112.00
                                                                11/15/2018       2,600      $52.09      $135,434.00       01/22/2019         2,600   $48.82    $126,932.00
                                                                11/15/2018       1,200      $52.09      $62,508.00        01/22/2019         1,200   $48.82    $58,584.00
                                                                08/24/2018       5,700      $73.72      $420,204.00       01/22/2019         5,700   $48.82    $278,274.00
                                                                08/14/2018       3,300      $71.12      $234,696.00       01/22/2019         3,300   $48.82    $161,106.00
                                                                08/14/2018       6,900      $71.12      $490,728.00          held            6,900   $44.42    $306,467.33

                                                                                 35,100                $2,106,510.00                     35,100               $1,657,109.33   ($449,400.67)


        Movants' Total                                                           95,700                $5,749,711.00                     95,700               $4,514,998.44   ($1,234,712.56)


        *For shares held at the end of the class period, losses are calculated by multiplying the shares held by the average share price
         during the 90 calendar days after the end of the class period. The price used is $44.42 as of March 18, 2019 for common stock.

        **For post-class period sales, either the actual price or the mean price (end of class period to the actual post-class sale price)
         will be used depending on which value is higher.
